DETAILED ACTION
This application is being examined under pre-AIA  first-to-invent provisions.

Status of claims
Canceled:
7, 9, 17 and 19
Pending:
1-6, 8, 10-16, 18 and 20
Withdrawn:
3-6, 10, 13-16, and 20
Examined:
1-2, 8, 11-12 and 18
Independent:
1 and 11
Allowable:
none


Abbreviations                                 (Date format: MM/DD/YYYY)

Rejections applied
PHOSITA
"a person having ordinary skill in the art
at the time the invention was made"

112 Enablement,
Written description


BRI
broadest reasonable interpretation

102, 103

CRM
"computer-readable media" and equivalent language

101 JE(s)

IDS
information disclosure statement

101 Other

JE
judicial exception

112 Indefiniteness
x
112/1st
35 USC 112, 1st paragraph

112 "Means for"

112/2nd
35 USC 112, 2nd paragraph

112 Other

112/6th
35 USC 112, 6th paragraph

Double Patenting
x


Priority
As detailed on the 11/9/2016 filing receipt, this application is a CIP of a 371 of a PCT application filed 5/31/2012.  While this application claims priority to as early as 6/1/2011, the priority document preceding the PCT application is not available in English.  A translation has been requested.

Withdrawal / revision of objections and/or rejections
In view of the amendment and remarks:
The previous objection to the title is withdrawn.
The previous objections to the claims are withdrawn, except as noted below, and new objections are applied.
The 112/2nd rejections are withdrawn, except as noted below, and new rejections are applied.
Rejections and/or objections not maintained from previous office actions are withdrawn. The following rejections and/or objections are either maintained or newly applied. They constitute the complete set applied to the instant application.

Claim objections
Claim 1, 13-14 and 16 are objected to because of the following informalities.  Appropriate correction is required.  In each objection the claims are definite with respect to the issues cited here because interpretation would have been sufficiently clear to PHOSITA, but nonetheless the claims are objected to for consistency among the claims or as otherwise indicated.  With regard to any suggested amendment below to overcome an objection, in the subsequent examination it is assumed that each amendment is made.  However, equivalent amendments also would be acceptable.  Any amendments in response to the following objections should be applied throughout the claims, as appropriate.
The following recitations are objected to:
Claim
Recitation
Comment
13-14, 16

Claim status identifier should read "(Withdrawn, Currently Amended."  These claims are withdrawn, as for example are claims 15 and 20.  MPEP 714 and 37 CFR 1.121(c) pertain.
1
preparing a target fingerprint composed of peaks where a peak is
The recited "...a peak..." should read "..[a]each peak..."




Claim rejections - 112/2nd
The following is a quotation of 112/2nd:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-2, 8, 11-12 and 18 are rejected under 112/2nd, as indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Claims depending from rejected claims are rejected similarly, unless otherwise noted, and any amendments in response to the following rejections should be applied throughout the claims, as appropriate.  With regard to any suggested amendment below, for claim interpretation during the present examination it is assumed 

The following issues cause the respective claims to be rejected under 112/2nd as indefinite:
Claim
Recitation
Comment
1, 11
A method... comprising:
obtaining...;
evaluating...; 
and
if..., conveying...;
if..., conveying...;
...if..., conveying...;
and
conveying...,
wherein
evaluating... comprises:
preparing...;
preparing...;
preparing...;
comparing...;
assigning...;
evaluating...;
and
determining...;
and wherein
...;
and
...
The relationships among the recited "-ing" steps and "wherein" clauses are unclear at least because more than one conjunction, i.e. "and," is recited in what appears to be a single list of steps.  Also, normally, there would be no additional recitation of "and" before a "wherein" clause.  It may help to overcome this rejection to enumerate the steps.  This rejection is maintained.


1, 11
preparing peak patterns for assignment target peaks of the target fingerprint...
...
comparing the peak pattern for each assignment target peak
The recited "the peak pattern for each assignment target peak" requires but lacks clear antecedent basis at least because the "peak patterns for assignment target peaks" (2nd "preparing" step) were not instantiated as "for each assignment target peak."  This rejection is maintained.
1, 11
preparing peak patterns for respective assignment candidate peaks
of a reference fingerprint...
...
comparing... the peak 


The recited "the peak patterns for the assignment candidate respective assignment candidate peaks," and it is not clear which are those peaks, and it is not clear whether "comparing... the peak patterns for the assignment candidate peaks" refers to "respective" peaks, all peaks, etc.  
1, 11
the reference fingerprint being selected one of reference fingerprints
In the 2nd "preparing" step, this recitation is not interpretable.  First, the recited "being selected one" appears grammatically incorrect.  Second, the recited, plural "reference fingerprints" appear to lack an article, and it is unclear whether this recitation instantiates this plural element and what is the relationship of this plural element to the rest of the recited data.
1, 11
under...
in a proportions...
Not interpretable, possibly "a proportion[[s]]" or "[[a ]]proportions."

Relatedly, the subsequent "the proportions" presently lacks clear antecedent.
1, 11
under the control of the second processor...
...at least two of the bases...
The recited "the bases" plural requires but lacks clear antecedent.  Possibly no "the" should be recited, however it may also help to recite "second bases" or an equivalent to distinguish this instance from the already instantiated, single "base."
1, 11
determining the base of the multicomponent drug as an accepted one that meets the criteria for productization
The relationship is unclear between this recitation and the preceding "if the base is evaluated as meeting the criteria for productization..." and "if the base is evaluated as not meeting the criteria for productization..."  Relatedly, it also is unclear how or why this "determining" step follows the earlier "if..." conditions, when it appears that this "determining" should precede those "if..." conditions.  This rejection is maintained.


11-12
the program being executed by a first processor
A claim to a machine or manufacture, e.g. here "an apparatus," cannot directly recite a process step such as "being executed."  MPEP 2173.05(p).II pertains.  This rejection may be overcome by amending to "...being configured to be..." so as to properly focus on the claimed structure of the "program," "computer readable medium" and "apparatus," and consistent with the later recited "the program is configured to effect:..."

Similarly, claim 12 should recite "the program is configured to perform[[s]]" similarly to claim 18.
11
the second program
Requires but lacks clear antecedent 
-- possibly "the [[second ]]program."
1-2, 11-12
the chromatograms of the target fingerprint and the 
This rejection may be overcome by reciting these relationships more explicitly, enumerating second instances of claim elements as necessary.  Claims 11-12 are rejected similarly.
2, 12
peak pattern and UV spectrum
The implied distinction between "peak pattern" and "UV spectrum" is unclear at least because the "peak pattern" is or at least may lie within the UV spectrum -- possibly: "peak pattern [[and]]of the UV spectrum."  This rejection is maintained.

Each issue above causes the scope of the claim to be indefinite because it is unclear how the claim elements relate to each other and to the claim as a whole.


Claim interpretations
The following claim interpretations apply:
Claim
Recitation
Comment
1, 11
a... stocker
Definite under 112/2nd after properly invoking 112/6th. Recites means (or an equivalent, nonce term, here "stocker") and function and/or result (here "stocker") without specifying steps or structure to prevent invoking.  However, it is clear that the specification discloses sufficient structure, material, or acts and not just function, as exemplified at p. 22, 3rd para.  MPEP 2181.III-IV pertain.
1, 11
a dosage form processing device
Definite under 112/2nd after properly invoking 112/6th. Recites means (or an equivalent, nonce term, here "device") and function and/or result (here "dosage form processing") without specifying steps or structure to prevent invoking.  However, it is clear that the specification discloses sufficient structure, material, or acts and not just function, as exemplified at p. 22, 3rd para.  MPEP 2181.III-IV pertain.
1, 11
a dosage form processing
Definite under 112/2nd after properly invoking 112/6th. Recites means (or an equivalent, nonce term, here "processing") and function and/or result (here "dosage form processing") without specifying steps or structure to prevent invoking.  However, it is clear that the specification discloses sufficient structure, material, or acts and not just function, as exemplified at p. 29, 3rd para.; p. 96, last para.; and p. 99, 3rd para.  MPEP 2181.III-IV pertain.
1, 11
a mixing device
The recitation does not invoke 112/6th because it is interpreted as a well-known element, e.g. a mixer.  MPEP 2181.I.A,3rd para. pertains with analogy to structures having "sufficiently definite meaning," such as "filters" and "brakes."
1, 11
peaks
The recited term is defined in the specification at, at least, p. 33, 2nd para., and that definition is interpreted as applying within the claims.
1, 11
a retention time point
The recited term is defined in the specification at, at least, p. 33, 2nd para., and that definition is interpreted as applying within the claims.
11
chromatography equipment
The recitation does not invoke 112/6th because it is interpreted as a well-known element, e.g. a chromatograph.  MPEP 2181.I.A,3rd para. pertains with analogy to structures having "sufficiently definite meaning," such as "filters" and "brakes."
11
extracter
Properly spelled as "extractor," the recitation is definite under 112/2nd after properly invoking 112/6th. Recites means (or an equivalent, nonce term, here "extractor") and function and/or result (here "extractor") without specifying steps or structure to prevent invoking.  However, it is clear that the specification discloses sufficient structure, material, or acts and not just function, as exemplified at p. 20, 3rd para.  MPEP 2181.III-IV pertain.


Nonstatutory double patenting

Response to arguments regarding Claim Rejections - double patenting
Applicant states (emphasis removed/added, applicant remarks: p. 17, para.):
Submitted herewith is a terminal disclaimer to obviate the double patenting rejection.
The stated terminal disclaimer does not appear to have been filed.

Rejection maintained
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See MPEP 804.II.B.
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
A registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
In case(s) below of double patenting rejections versus claims of pending applications, as opposed to claims of an issued patent, the rejections are provisional rejections because the conflicting claims have not been patented.
Applicant may wish to consider electronically filing a terminal disclaimer (MPEP 1490.V pertains, along with https://www.uspto.gov/patents-application-process/applying-online/eterminal-disclaimer).  Electronic filing may lead to faster approval of the disclaimer.  Also, if filing electronically, Applicant is encouraged to notify the examiner by telephone so that examination may be resumed more quickly.

Instant claims 1-2, 8, 11-12 and 18 are rejected on the grounds of non-statutory obviousness-type double patenting over all claims in the conflicting application(s) and/or patent(s) listed below.  The instant and conflicting claims generally are directed to drug production.  Although the conflicting claims are not identical to the instant claims, they also are not patentably distinct from the instant claims either because the instant claims recite obviously equivalent or broader limitations in comparison to the conflicting claims or because the instant claims recite limitations which are obvious over Xie (as cited on the 10/5/2016 IDS) and Yano (as cited on the 10/5/2016 IDS).  At this point in examination, it is not clear that the instant claims recite limitations which are (a) narrower than limitations in the conflicting claims and (b) not taught in a combinable way by the above art.  To the extent that the conflicting claims are narrower than the instant claims, such limitations do not prevent double patenting.

Application
Patent
Remarks / examples
15257637
10527595
In a BRI, instant claims 1-2, 8, 11-12 and 18 read on embodiments within the scope of conflicting claims 1-15 and/or are obvious over the conflicting claims in view of the art cited above.
15261462
10605792
In a BRI, instant claims 1-2, 8, 11-12 and 18 read on embodiments within the scope of conflicting claims 1-12 and/or are obvious over the conflicting claims in view of the art cited above.
15269644
10533979
In a BRI, instant claims 1-2, 8, 11-12 and 18 read on embodiments within the scope of conflicting claims 1-12 and/or are obvious over the conflicting claims in view of the art cited above.




Conclusion
No claim is allowed.
Applicant's amendments necessitated the new grounds for rejection in this action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Inquiries
Information regarding the filing, management and status of patent applications which are published (available to all users) or unpublished (available to registered users) may be obtained from the Patent Center: https://patentcenter.uspto.gov.  The Electronic Business Center (EBC) at 866-217-9197 (toll-free) is available for additional questions, and assistance from a Customer Service Representative is available at 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
The examiner for this Office action, G. Steven Vanni, may be contacted at: 
(571) 272-3855 Tu-F 8-7 (ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R. Skowronek, may be reached at (571) 272-9047.
/G STEVEN VANNI/Primary Examiner, Art Unit 1631